Citation Nr: 1017361	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  09-02 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to April 
1959, February 1960 to April 1964, and from June 1964 to 
December 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above.  


FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the Veteran currently has a bilateral 
knee disability that is due to any incident or event in 
active military service, and arthritis is not shown to have 
been manifested within one year after separation from 
service.


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated 
by active service, nor may arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2009).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  Depending on the evidence and contentions of record 
in a particular case, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran has asserted that service connection is warranted 
because he believes his current bilateral knee disability is 
related to his 13 years of duty, which involved climbing 
ladders on a daily basis.  

The service treatment records do not contain any complaints, 
treatment, or findings related to a bilateral knee 
disability.  While the Veteran has asserted that his current 
knee disability is related to service, the Board notes he has 
not provided any evidence or information about when his knee 
symptoms began or when he first sought treatment for his 
bilateral knee disability.  

While the Board does not dispute the fact that the Veteran 
climbed many ladders on a daily basis in the service, the 
first time the Veteran is shown to have knee problems is in 
January 2004, which is more than 20 years after he was 
separated from service.  The physician who examined the 
Veteran at the time noted that the Veteran had a longstanding 
history of bilateral knee pain; however, there is no 
indication as to when his pain began or what caused the onset 
of pain.  The examining physician did note that the Veteran 
had been involved in a motor vehicle accident 5 months 
before, which seemed to exacerbate his knee pain and cause 
swelling.  X-rays of the Veteran's knees revealed severe 
medial compartment arthrosis, left worse than right; however, 
there was no indication from the Veteran or the examining 
physician that the Veteran's bilateral knee arthrosis began 
in service or was otherwise related thereto a problem 20 
years earlier.  

In fact, the evidentiary record contains private medical 
records dated from January 2004 to December 2007, which 
document the Veteran's complaints and treatment for bilateral 
knee pain.  However, the treatment records are generally 
negative for any indication as to the cause or date of onset 
of the Veteran's bilateral knee pain.  While the cause or 
date of onset is not reflected in the record, the Board does 
note that, in addition to the motor vehicle accident noted in 
January 2004, a December 2006 treatment record reflects that 
the Veteran injured his right knee after stepping in a hole.  
The Board again notes that there is no indication that the 
Veteran's bilateral knee condition began or is otherwise 
related to his military service.  These post-service injuries 
only provide factual evidence against this claim.   

In November 2007, the Veteran was afforded a VA examination 
to determine the etiology of his bilateral knee disability.  
While the Veteran reported that he developed arthritis in 
both knees as a result of his naval service, he also reported 
that he did not receive treatment for his knees in service.  
The examiner noted that the Veteran had left knee total 
replacement in 2005, which relieved his left knee pain, but 
that he continues to have pain in his right knee.  The final 
diagnosis was degenerative joint disease of both knees, 
status post total knee replacement on the left, which was 
confirmed by X-ray.  

As to the etiology of the Veteran's bilateral knee 
disability, the examiner stated that he could not say, 
without resorting to mere speculation, whether or not the 
Veteran's knee condition is related to military service, as 
there were no entries in his record indicating knee problems.  

Nevertheless, in December 2008, one of the Veteran's treating 
physicians, Dr. A.C.H., opined that he thinks there is a 
relationship between the Veteran's years of service and the 
arthritic condition in his knees, as he thinks the Veteran's 
knees have had a combination of injury sustained through 27 
years of military service.  See December 2008 private 
treatment record.  

While the December 2008 treatment record is considered 
competent medical evidence, the Board ascribes lessened 
probative value to the opinion provided by Dr. A.C.H. because 
he did not provide a rationale in support of his conclusion.  
Dr. A.C.H. did not state what lay or medical evidence of 
record shows that the Veteran sustained an injury to his 
knees during service; nor did he identify the facts in this 
case which support a conclusion that the Veteran's current 
bilateral knee disability is related to service, given the 
lack of lay or medical evidence showing when the Veteran's 
knee problems began or what caused the onset of his knee 
problems.  Because Dr. A.C.H. did not address all relevant 
facts in this case or provide a rationale in support of his 
conclusion, the Board ascribes lessened probative value to 
the medical opinion provided in December 2008 and finds that 
the medical opinion is in sufficient to support a claim of 
service connection.  

In evaluating the ultimate merit of this claim, the Board 
finds probative that, while the Veteran believes his current 
bilateral knee disability is related to service, the Veteran 
has not indicated when his symptoms began or what 
precipitated his bilateral knee pain.  In addition, the 
Veteran has not provided or identified any lay or medical 
evidence that shows complaints or treatment for a bilateral 
knee disability during service or for more than 20 years 
thereafter.  This gap of many years in the record militates 
against a finding that he suffered a chronic disability in 
service and also rebuts any assertion of continuity of 
symptomatology since separation from service.  See 38 C.F.R. 
§ 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that 
service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

Moreover, there is no probative medical opinion of record 
that relates his current bilateral knee disability to 
service.  As noted, the medical opinion provided by Dr. 
A.C.H. is considered less-than-probative as to whether there 
is an etiologic relationship between the Veteran's current 
disability and military service, and the November 2007 VA 
examiner was unable to provide a medical nexus opinion, 
without resort to speculation due to the lack of evidence 
showing knee problems during service.  Given the lack of lay 
or medical evidence showing complaints or treatment for a 
bilateral knee disability during service or for many years 
thereafter, the Board finds it would not be beneficial to 
attempt to obtain another medical opinion.  

Therefore, after carefully considering the evidence in 
support of and against the claim, the Board finds the 
preponderance of the evidence is against the grant of service 
connection for a bilateral knee disability.  There is no lay 
or medical evidence of complaints or treatment for a knee 
problem during service or for 20 years thereafter and 
indications of injuries well after service.  The Board has 
considered the Veteran's statements as to why he believes his 
bilateral knee disability is related to service; however, the 
Veteran is not competent to provide evidence regarding 
medical causation or etiology, given the complex nature of 
these issues in this case.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Service connection is not warranted on a presumptive basis in 
this case because, while the Veteran has been diagnosed with 
bilateral knee arthritis, there is no indication that he was 
diagnosed with arthritis within his first post-service year.  
See 38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  In this regard, the Board again notes that the 
Veteran is not shown to have a bilateral knee problem, or 
diagnosed with arthritis, until more than 20 years after 
service.  

Therefore, the Board finds the preponderance of the evidence 
is against the Veteran's claims of service condition for a 
bilateral knee disability, and the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  




Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 U.S. 1696 (2009).  

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in May 2007 that fully addressed 
all required notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate his 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  The May 2007 letter also informed the 
Veteran of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, supra.  Thus, the Board 
concludes that all required notice has been given to the 
Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's service treatment records and medical records 
from his private physicians, dated from January 2004 to 
December 2007.  In this regard, it appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
In addition, the Veteran was afforded a VA examination in 
November 2007, which was adequate to evaluate the Veteran's 
current disability.  Indeed, the November 2007 VA examiner 
reviewed the claims file, examined the Veteran, and provided 
a medical opinion with rationale in support thereof.  

It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  

ORDER

Service connection for a bilateral knee disability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


